ANDERSON, Paul H., Justice
(dissenting).
I respectfully dissent. I agree with the majority’s conclusion that the record contains sufficient evidence to sustain appellant Jeffrey Silvernail’s conviction. But I do not agree with the majority’s conclusion that the district court’s sua sponte act of locking the courtroom doors before the State’s closing argument was “too trivial” to violate Silvernail’s constitutional right to a public trial. On this issue, I would conclude that the district court’s decision to close the courtroom constitutes reversible error and I would remand for a new trial.
The United States and Minnesota Constitutions guarantee a criminal defendant’s right to a public trial. See U.S. Const. amend. VI; Minn. Const, art 1, § 6. The public trial right has a long and rich lineage that stretches back to the English common law and grew out of “[t]he traditional Anglo-American distrust for secret trials.” In re Oliver, 333 U.S. 257, 268, 68 S.Ct. 499, 92 L.Ed. 682 (1948). As the United States Supreme Court has observed, the American aversion to secret trials “has been variously ascribed to the notorious use of this practice by the Spanish Inquisition, to the excesses of the English Court of Star Chamber, and to the French monarchy’s abuse of the lettre de cachet.” Id. at 268-69, 68 S.Ct. 499 (footnotes omitted). Our country’s public trial guarantee reflects the founders’ wisdom of the need to cast sunlight — the best of disinfectants—on criminal trials. Cf. Louis D. Brandeis, Other People’s Money and How the Bankers Use It 92 (1914). In other words,
the public-trial guarantee embodies a view of human nature, true as a general rule, that judges, lawyers, witnesses, and jurors will perform their respective functions more responsibly in an open court than in secret proceedings. A fair trial is the objective, and public trial is an institutional safeguard for attaining it.
Estes v. Texas, 381 U.S. 532, 588, 85 S.Ct. 1628, 14 L.Ed.2d 543 (1965) (Harlan, J., concurring) (citation omitted) (internal quotation marks omitted).
The Supreme Court has held that the right to a public trial right is so essential to the integrity of the criminal justice process that its violation falls into “a limited class of fundamental constitutional errors that ‘defy analysis by harmless error standards.’ ” Neder v. United States, 527 U.S. 1, 7, 119 S.Ct. 1827, 144 L.Ed.2d 35 (1999) (quoting Arizona v. Fulminante, 499 U.S. 279, 309, 111 S.Ct. 1246, 113 L.Ed.2d 302 (1991)). As we have explained, “[ejrrors that are structural require automatic reversal because such errors call into question the very accuracy and reliability of the trial process.” State v. Everson, 749 N.W.2d 340, 347 (Minn.2008) (citation omitted) (internal quotation marks omitted). Such “errors always invalidate a conviction whether or not a timely objection to the error was made.” Id. at 347-48 (emphasis added) (citation omitted) (internal quotation marks omitted). We have repeatedly recognized that a violation of a criminal defendant’s right to a public trial constitutes structural error. See, e.g., State v. Bobo, 770 N.W.2d 129, 139 (Minn.2009).
Here, the district court closed and locked the courtroom doors for the duration of the State’s closing argument. Before doing so, the court said:
*608I will state for the spectators in the courtroom, as a courtesy to everyone who is involved, if you’re in the courtroom now, you’re in the courtroom until there’s a break. If you’re not in the courtroom now, which obviously they can’t hear me if they weren’t, they have to stay out until there is a break. Going in and out obviously creates some disruptions and distractions that — that we don’t want to have. So if you don’t feel that you can stay here until a break, then now is the time for you to step out.
(Emphasis added.) The majority, without even looking at the court’s underwhelming rationale for the closure — “[g]oing in and out obviously creates some disruptions and distractions” — summarily concludes that “the district court did not violate Silver-nail’s right to a public trial when it locked the courtroom doors during the State’s closing argument.” Supra at 12. I strongly disagree.
The closure at issue in this case fails to satisfy the standard established by the Supreme Court in Waller v. Georgia, 467 U.S. 39, 48, 104 S.Ct. 2210, 81 L.Ed.2d 31 (1984). That standard applies in Minnesota. See State v. Mahkuk, 736 N.W.2d 675, 684-85 (Minn.2007) (adopting the Waller standard). Under Waller, before a judge may close the courtroom, (1) the party seeking closure must advance an overriding interest likely to be prejudiced; (2) the closure must be no broader than necessary to protect the overriding interest asserted; (3) the court must consider reasonable alternatives to closure; and (4) the court must make adequate findings to support the closure on the record. Mahkuk, 736 N.W.2d at 685 (citing Waller, 467 U.S. at 48, 104 S.Ct. 2210) (emphasis added). Here, not a single one of the Waller requirements is met. No party advanced an overriding interest for the closure; the court deemed the closure necessary sua sponte. The court held no hearing on the closure, considered no alternatives to closure, and made no findings to support the closure. Accordingly, the district court’s closure violated the Waller standard right across the board. Therefore, I would conclude that the court violated Silvernail’s right to a public trial when it closed the courtroom during the State’s closing argument.
In reaching the opposite conclusion, the majority relies on our recent decision in State v. Brown, 815 N.W.2d 609, 615-18 (Minn.2012). I joined the dissent in Brown, and the majority appropriately acknowledges my “forceful tone” when I address our decision in Brown and correctly notes that I “concede[] that Brown is binding” precedent. The majority also correctly observes that I continue to believe that Brown was wrongly decided and that “we should reconsider Brown and overrule it.” Supra at 12 n. 1. That is why I write separately in the case before us today to underscore my continuing disagreement with Brown and my belief that it is incumbent upon our court to more vigorously enforce every citizen’s fundamental right to a public trial. Brown, 815 N.W.2d at 622-27 (Meyer, J., dissenting).
Over the course of the past 2 years, I have become concerned about the increasing number of petitions for review that our court has received from defendants who claim that district courts across our State have closed courtrooms in violation of the defendants’ constitutional rights. We have denied review in the vast majority of those cases.1 For lack of a better term, I have *609come to refer to this recent phenomenon as “creeping courtroom closure.” The closure of courtrooms during trial is a practice that has unquestionably begun to creep its way into the routine of many of Minnesota’s criminal courts. My concern that our decision in Brown would result in such unwarranted closures appears to have been justified. That is why I believe we should reconsider and overrule Brown. It is not enough to admonish courts, as the majority does, to only lock the courtroom doors “carefully and sparingly” and to “expressly state why the court is locking the courtroom doors.” Supra at 12 n. 2 (internal quotation marks omitted). The United States and Minnesota Constitutions demand more and we should meet that demand. Here, the only way that demand can be met is if we reverse Silvernail’s conviction and remand for a new trial.
For the foregoing reasons, I respectfully dissent.

. For example, during the 2011-12 term, we denied five petitions for review that challenged the district court’s decision to close or lock the courtroom doors during final jury instructions. See State v. Perez-Martinez, No. A11-2003, 2012 WL 5476112 (Minn.App. *609Nov. 13, 2012), rev. denied, (Minn. Jan. 29, 2013); State v. Juma, No. A11-2142, 2012 WL 4856158 (Minn.App. Oct. 15, 2012), rev. denied on courtroom closure, (Minn. Jan. 15, 2013); State v. Irby, 820 N.W.2d 30 (Minn. App.2012), rev. denied on courtroom closure, (Minn. Nov. 20, 2012); State v. Cook, No. A11-1332, 2012 WL 3263760 (Minn.App. Aug. 13, 2012), rev. denied, (Minn. Oct. 24, 2012); State v. Thomas, No. A11-1215, 2012 WL 3023335 (Minn.App. July 23, 2012), rev. denied, (Minn. Oct. 16, 2012).